Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore announces conversion of debt TORONTO, Jan. 12 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, is pleased to announce the conversion of $190,000 of 11 percent Series I Convertible Debentures maturing September 12, 2010 ("Series I") and $30,000 of 11 percent Series J Convertible Debentures maturing February 8, 2011 ("Series J"), into an aggregate 1,466,667 common shares of the Company. As a result of these conversions, the Company has retired all of the original principal amounts of the Series I and the Series J Convertible Debentures. This news release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
